Citation Nr: 1231938	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-09 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for total left knee replacement.

2.  Entitlement to a disability rating in excess of 10 percent for lumbar strain with degenerative disc disease. 

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran's active military service extended from June 1955 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which assigned a 30 percent disability rating for the Veteran's service-connected total left knee replacement after the expiration of the one year period following the implant of the prosthesis.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5055.  An April 2008 rating decision denied entitlement to TDIU.  

The case was previously before the Board in January 2011, when the Board issued a decision with respect to the disability rating assigned for the service-connected left knee disability; the issue involving TDIU was remanded for examination of the Veteran.  

In January 2012 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision with respect to the rating of the service-connected left knee disability and remanded the case.  In July 2012 the Veteran's representative submitted additional medical evidence but did not waive consideration by the Agency of Original Jurisdiction (AOJ).  Accordingly, remand is required for the AOJ to review this evidence in the first instance.  

The evidence submitted in July 2012 raises the issue of entitlement to a disability rating in excess of 10 percent for service-connected lumbar strain with degenerative disc disease.  This issue is inextricably intertwined with the issue of TDIU.  Accordingly, the Board has added this issue for consideration by the AOJ upon remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision with respect to the rating of the service-connected left knee disability and remanded the case in January 2012.  The expressed reason in the JMR was for the Board to provide adequate reasons and bases as to why extraschedular consideration under 38 C.F.R. § 3.321(b)(1) was not warranted in the rating of the left knee disability, which requires a three-step analysis.  

First, is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Second, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Third, when the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. See Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's claims for increased disability ratings and TDIU are inextricably intertwined.  The Veteran claims he warrants the assignment of a disability rating in excess of the 30 percent for his service-connected left knee disability.  To support this he asserts that his left knee disability renders him unemployable.  

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a). 

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director of Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section. The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b) . 

At present, the Veteran's total combined disability rating does not meet the criteria under 38 C.F.R. § 4.16(a) for the assignment of TDIU.  His claims for increased disability rating require additional development and adjudication which may ultimately increase his total combined disability rating.  

Additional information with respect to the Veteran's employment history must be obtained.  The evidence of record reveals that the Veteran retired in 1975 after serving 20 years in the Coast Guard.  He has indicated that he last worked as a diesel mechanic from 2000 to 2005 and that he left that employment at the age of 70.  He further indicated that this job was "a part-time on call position that supplemented my retirement income."  He has not indicated his employment experience from 1975 to 2000, nor indicated the nature of the "retirement" in question.  Additional information must be obtained from the Veteran.  

Additional examination is necessary to determine the residual symptoms of the Veteran's service-connected left knee replacement  so that a meaningful comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule can be made.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Contact the Veteran and have him:

* Provide a complete employment history for the period of time from his retirement from the Coast Guard in 1975 to 2000 when he reported being employed part time as a diesel mechanic.  

* Indicate if he is receiving benefits from the Social Security Administration (SSA), and if so the nature of those benefits; specifically, are they retirement or disability benefits.

* Indicate if he is receiving any other retirement benefits other than his military retirement, and if so the nature of the employment that those benefits derive from. 

2.  Schedule the Veteran for an examination to determine the present severity of the residuals of a total left knee replacement.  The examination report must include a detailed account of all left knee pathology found to be present.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  The examiner is to:

(a)  Conduct range of motion studies including flexion and extension of the left knee including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination.  Specifically indicate if the Veteran has pain on motion and the degree of range of motion that the onset of pain begins and ends.  

(b)  State whether the Veteran has ankylosis in the left knee.

(c)  State whether the Veteran has recurrent subluxation or lateral instability, and if so whether it slight, moderate, or severe.  

(d)  Indicate if the Veteran's has impairment of the tibia and fibula including whether there is nonunions of malunion with loose motion requiring use of a brace.  

(e)  Indicate if the Veteran has chronic residuals of the total left knee replacement consisting of severe painful motion or weakness in the affected extremity.  If weakness of the left lower extremity is present, is it the result of the left knee replacement or the low back disability.  

(f)  Indicate whether the service-connected disabilities, with emphasis on the left knee and low back disability, render the Veteran unemployable.  

A rationale for all opinions must be provided.  

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

3.  Schedule the Veteran for an examination to determine the present severity of the lumbar spine disability.  The examination report must include a detailed account of all low back pathology found to be present.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  The examiner is to review all relevant medical evidence of record.  The examiner is to:

(a)  Conduct range of motion studies in the thoracolumbar spine including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination.  Specifically indicate if the Veteran has pain on motion and the degree of range of motion that the onset of pain begins and ends.  

(b)  State whether the Veteran has ankylosis in the thoracolumbar spine.

(c)  Indicate if the Veteran's intervertebral disc results in any incapacitating episodes (bed rest prescribed by a physician) due to flare-ups in the thoracolumbar spine in the past 12 months and, if so, the duration of such episodes.  The examiner must identify the records that support the report of incapacitating episodes.

(d)  Separately assess any neurological impairment as a result of the lumbar disability, including complaints of sciatica and pain in the lower extremities and state whether any impairment is analogous to mild, moderate, or severe incomplete paralysis, neuritis, or neuralgia.  The examiner is to identify the nerve(s) affected.  If no evidence of neurologic impairment is found, the examiner must reconcile any findings with VA treatment records indicating the presence of sciatica.

(e)  Indicate whether the service-connected disabilities, with emphasis on the left knee and low back disability, render the Veteran unemployable.  

A rationale for all opinions must be provided.  

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

4.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination reports do not include adequate responses to the opinions requested, they must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

5.  Adjudicate the claim for entitlement to a disability rating in excess of 10 percent for lumbar strain with degenerative disc disease.

6.  Readjudicate the claim for entitlement to a disability rating in excess of 30 percent for total left knee replacement.  Specifically consider if the Veteran's disability picture is contemplated by the rating schedule and whether referral for the assignment of an extraschedular rating is warranted.  38 C.F.R. 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008)

7.  Readjudicate the Veteran's claim for TDIU, with consideration of whether TDIU is warranted on an extraschedular basis.  

8.  Finally, if any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

